Citation Nr: 0305923	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  00-10 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for osteoarthritis.

3.  Entitlement to service connection for cataracts.

4.  Entitlement to service connection for rheumatism.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1941 to April 
1942, and from June 1945 to March 1946.

Initially, the Board of Veterans' Appeals (Board) notes that 
it undertook medical development of the issues on appeal, and 
that the action taken by the Board has been accomplished to 
the extent possible.  The case is therefore ready for 
appellate review.  


FINDINGS OF FACT

1.  Heart disease is not related to active service.

2.  Osteoarthritis of the right shoulder and hands is related 
to active service.

3.  Cataracts are not related to active service.

4.  There is no evidence of a current diagnosis of 
rheumatism.


CONCLUSIONS OF LAW

1.  Heart disease was not incurred in active service and may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§  1101, 1110, 1111 (West 2002); 38 C.F.R. §§  3.303, 3.307, 
3.309 (2002).

2.  Osteoarthritis of the right shoulder and hands was 
incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).

3.  Cataracts were not incurred in active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).

4.  Rheumatism was not incurred in active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West 2002) (VCAA).  In this regard, the 
veteran was afforded multiple examinations to ascertain the 
nature and etiology of his claimed disabilities, and he was 
given an opportunity to submit evidence in response to the 
results of those examinations.  In addition, in light of the 
Board's actions in providing appropriate examinations and 
opinions, and the earlier March 2000 statement of the case, 
the Board's remand of March 2001, April 2001 correspondence 
from the RO, and a supplemental statement of the case issued 
in December 2001, the veteran has been advised of the steps 
that were being taken by the Department of Veterans Affairs 
(VA) to develop his claims and therefore the action that he 
could take to supplement those steps.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Moreover, the veteran has 
been advised of the applicable law and regulations, and there 
is no indication that there are any outstanding relevant 
records or documents that have not already been obtained or 
that are not adequately addressed in documents that are 
contained in the claims file.  

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).

In addition, when a veteran served 90 days or more during a 
period of war and  arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such diseases 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 
3.309 (2002).

The veteran's only service records do not reflect any history 
of relevant treatment or an in-service injury to the hands, 
shoulder or back. 

V. M. Hospital records from July and August 1973 reflect that 
the veteran was evaluated at this time for right shoulder and 
neck problems.  X-rays of the cervical spine were interpreted 
to reveal osteoarthritic changes but no evidence of an old 
fracture that would account for the veteran's spinal root 
compression.  X-rays of the right shoulder were negative for 
any pathology.

A medical statement from Dr. V. C., received in February 
1974, indicates that he treated the veteran for right upper 
extremity complaints in May 1942, at which time the veteran 
also complained of back and right-sided neck pain.  It was 
further noted that the veteran was experiencing the growing 
emaciation of the entire right arm and the "clowning" of 
all of the fingers of the same limb.  Dr. V. C. last treated 
the veteran in 1943.

In March 1974, statements were received from C. V., F. T., 
and F. G., who reported that from their personal knowledge, 
they knew that the veteran fractured his right shoulder and 
arm during service, and was hospitalized for malaria and a 
right upper extremity injury during service.

An August 1974 medical statement from A. L. reflects that 
this individual claimed to be a physician who treated the 
veteran between May 1942 and 1944 for malaria, beriberi and 
dysentery.

A June 1976 private medical certificate from Dr. F. reflects 
that the veteran complained of a history of generalized 
rheumatoid, arthritic muscular and lumbar pains as a result 
of fatigue and exposure to wet and cold in World War II, 
diminishing vision of both eyes, and chronic residuals of 
traumatic injury involving a truck, with persistent neuritis 
and lost motion of the right hand.  Physical examination 
demonstrated diminishing vision, blood pressure of 120/80, 
chronic painful muscles and nerves, especially at the right 
hand and thumb with muscle atrophy.  The diagnosis was 
chronic rheumatism and painful atrophied muscles at the right 
finger, poor vision, and chronic osteoarthritis of the right 
olecranon process ulna.  It was the opinion of the examiner 
that the veteran could no longer be gainfully employed due to 
the chronicity and severity of the disabilities which he 
contracted in the battlefield of Bataan during World War II.  
July 1976 X-rays of the right arm and hand revealed minimal 
marginal spurring at the olecranon process of the ulna.

A medical certificate from Dr. C. V., dated in March 1977, 
reflects findings of chronic painful osteoarthritis of the 
right olecranon process ulna, atrophied muscles at the right 
finger, and chronic rheumatism.  

Another private medical statement from Dr. F., dated in April 
1977, also reflects findings of chronic painful 
osteoarthritis of the right olecranon process ulna, atrophied 
muscles at the right finger, and chronic rheumatism.

A May 1999 medical statement from V. M. M. Center reflects 
that the veteran was treated at this facility in May 1999 for 
ASHD, left anterior hemi block, "MIF," "CFC II-B," and 
osteoarthritic thoracic spine.  

A June 1999 medical statement from V. M. M. Center reflects 
that the veteran was treated at this facility in June 1999 
for osteoarthritis of the right hand and right median nerve 
compression.  

A July 1999 medical statement from V. M. M. Center indicates 
that the veteran had been treated at this facility on an 
unidentified date for osteoarthritis of the right hand.  

A December 1999 medical statement from V. M. M. Center 
certified that the veteran had been treated at this facility 
since 1973 for ASHD, osteoarthritis, flexion deformity of the 
right hand during the war, and bilateral cataracts.

A V. M. M. Center certification, dated in July 2000, reflects 
that the veteran was evaluated at this facility in July 2000 
for flexion contracture of the right hand secondary to a 
nerve injury to the median ulnar nerve palsy secondary to 
trauma.

V. M. M. Center medical statements from April 2001 reflect 
that the veteran was evaluated at this facility in April 2001 
for ASHD and degenerative joint disease. 

V. M. M. Center treatment records for the period of 1973 to 
2001 were received in June and July 2001, and reflect that in 
May 1973, the veteran reported a history of falling from a 
truck after it had fallen in a ditch.  In July and August 
1973, X-rays of the thoracic spine revealed minimal 
osteoarthritis.  In August 1987, the veteran complained of 
blurring vision, bilaterally.  The diagnosis was immature 
senile cataract, bilateral.  In August 1991, there was a 
diagnosis of cervical osteoarthritis, and in 1996, an eye 
examination assessment included age-related macular 
degeneration (ARMD).  September 1996 chest X-rays were 
interpreted to reveal that the aortic knob was calcified, and 
the impression was atheromatous aorta.  In April 1997, 
diagnostic evaluation of the eyes revealed no gross retinal 
changes but a decrease in the veteran's vision that was found 
to be most probably due to cataract.  In May 1997, there was 
a diagnosis of ASHD and LAHB, and in May 1998, X-rays again 
revealed atheromatous aorta and osteoarthritis of the 
thoracic spine.  In June 1999, the assessment was 
osteoarthritis of the right hand and median nerve 
compression.  In June 2000, the assessment was flexion 
contracture with ulnar and median nerve palsy.  

April 2002 electromyogram-nerve conduction velocity studies 
of the right hand from P. C. Medical Center were interpreted 
to reveal a moderate to severe distal ulnar neuropathy found 
to most likely be related to the old injury of the lateral 
hand distal to the wrist.  A relatively milder distal median 
neuropathy was found to be probably secondary to focal 
compression at the wrist or distal to this and non-specific 
in etiology.  The examiner noted that the severe impairment 
of the extension of the digits 2 to 5 was most likely due to 
injury to the tendons of the finger extensors related to the 
old injury noted above.

In a September 2002 private medical statement, Dr. C. 
indicated that physical examination of the right hand 
revealed a clawing of the long, ring, and little fingers 
consistent with an "intrinsic minus" deformity.  X-rays of 
the right hand were found to reveal cortical irregularity 
involving the shaft of the fifth metacarpal bone, suggesting 
an old fracture that had healed in less than exact anatomical 
alignment.  Diagnostic studies revealed ulnar neuropathy.  
The diagnosis included intrinsic minus deformity with flexion 
contractures of the proximal interphalangeal (PIP) joints of 
the long, ring and little fingers, secondary to neuropathy of 
the deep motor branch of the right ulnar nerve, chronic, 
possibly secondary to an old, neglected fracture of the shaft 
of the metacarpal bone.

VA heart examination in October 2002 revealed a diagnosis of 
ischemic heart disease (IHD), LAHB, "CFC II-B," ejection 
fraction (EF) of 67 percent and 4-5 metabolic equivalents 
(METS).  The examiner commented that the veteran's heart 
condition could be secondary to beriberi.

VA eye examination in October 2002 revealed that the examiner 
reviewed the veteran's claims file and rendered a diagnosis 
of mature cataract of the right eye and immature cataract of 
the left eye.  The examiner opined that there was no 
probability that the cataract could be related to the 
veteran's two periods of service, first, because cataract was 
due to age process and second, a fluorescein angiography done 
in 1997 revealed a normal result except for myopia which was 
developmental in etiology.

October 2002 VA joints examination revealed a diagnosis of 
osteoporosis and degenerative joint disease of the hands, 
flexion deformity of the right second through fifth PIP 
joints, and osteoporosis and minimal degenerative joint 
disease of the right shoulder.  The examination did not 
reflect a diagnosis of rheumatism.  The examiner opined that 
the findings found on X-rays together with the history of 
injury sustained on the right hand in 1942 made the above-
noted residuals likely to be service connected.


II.  Analysis

The Board has carefully reviewed the evidence of record and 
first notes that it does not reflect a current diagnosis of 
rheumatism.  Under the basic statutory framework and the case 
law, it is clear that a fundamental element for the 
establishment of service connection is competent evidence of 
current "disability."  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  The Board further finds that current 
"disability" means a disability shown by competent medical 
evidence to exist at the date of the filing of the claim for 
service connection or thereafter.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  Consequently, since disability for VA purposes is 
not shown to exist as to the veteran's claim for service 
connection for rheumatism, a preponderance of the evidence is 
clearly against entitlement to service connection for 
rheumatism.

With respect to the issue of entitlement to service 
connection for an eye disorder, the Board initially finds 
that the evidence is sufficient to establish a current 
disability, in that there is a current diagnosis of 
cataracts.  (The evidence also reveals a diagnosis of myopia, 
but refractive error of the eye is developmental in nature 
and not subject to service connection under 38 C.F.R. § 4.9 
(2002)).  However, it is still necessary that the evidence 
produce evidence that the current disability of cataracts is 
related to active service.  Unfortunately, the evidence of 
record does not demonstrate that the veteran's cataracts are 
related to the veteran's service.  Instead, the preponderance 
of the evidence demonstrates that the veteran's cataracts are 
not associated with active service.

More specifically, as was noted above, the October 2002 VA 
eye examiner reviewed the veteran's claims file and examined 
the veteran, and concluded that there was no probability that 
the cataract could be related to the veteran's two periods of 
service, first, because cataract was due to age process and 
second, a fluorescein angiography done in 1997 revealed 
normal results except for myopia which was developmental in 
etiology.  In addition, at the time of the first recorded 
evidence of cataracts in 1987, the diagnosis was immature 
senile cataract, bilateral, and that diagnoses over the years 
never associated the veteran's cataracts to service, whether 
as related to a traumatic event or otherwise.  The Board 
further notes that a diagnosis of macular degeneration in 
1996 was likewise characterized as age related.  Thus, it is 
clear that from the date of the earliest diagnosis of 
cataracts, the condition has been identified as senile in 
nature and has specifically identified by recent medical 
opinion as not related to service and due to the aging 
process.  Moreover, neither the veteran nor his 
representative have produced any medical opinion to the 
contrary or asserting a relationship between any current 
cataract and service.  Consequently, the Board finds that a 
preponderance of the evidence is against the claim for 
service connection for any eye disorder, including cataracts.  

Heart disease has not been competently linked to service.  It 
is true that the October 2002 examiner stated that ischemic 
heart disease "could" be associated with beriberi.  Such a 
statement, however, is not definitive.  In addition, the 
evidence does not show that the veteran had beriberi during 
service.  In his affidavit of March 1, 1946, the veteran 
referred only to malaria. In fact, he declared he had not 
been treated by a physician.  In a February 1974 VA Form 21-
526, he again only referred to malaria and a shoulder injury.  
Accordingly, the Board attaches minimal weight to later 
statements purporting to document treatment during service 
for beriberi.

The October 2002 VA joints examination revealed a diagnosis 
of  degenerative joint disease of the hands and minimal 
degenerative joint disease of the right shoulder, and the 
examiner opined that the findings found on X-rays together 
with the history of injury sustained on the right hand in 
1942 made the above-noted residuals likely to be service 
connected.  Therefore, the record reflects a diagnosis of 
current disability that is specifically linked to service.  
In addition, although previous lay reports of incurrence of 
orthopedic injury relating to a vehicular accident during 
service were appropriately found by the RO to be insufficient 
to permit service connection, the examiner's opinion which is 
based on history and findings, is sufficient to warrant 
service connection for the veteran's osteoarthritis.  

Accordingly, again giving the veteran the benefit of the 
doubt, the Board finds that there is medical evidence of 
osteoarthritis of the right shoulder and hands, that these 
disorders have been related to service by largely 
uncontradicted medical evidence, and that service connection 
for such disorders is therefore warranted.


ORDER

The claims for service connection for  heart disease is 
denied.

Service connection for osteoarthritis of the right shoulder 
and hands is granted.

The claims for service connection for cataracts and 
rheumatism are denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

